Case 1:14-cr-00260-KD-MU Document 46 Filed 09/09/20 Page 1 of 2                        PageID #: 177




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

MICHAEL D. MORTON,                                 )
                                                   )
       Petitioner,                                 )
                                                   )    Criminal Action No. 14-00260-KD-MU
v.                                                 )
                                                   )   Civil Action No. 17-00032-KD-MU
UNITED STATES OF AMERICA,                          )
                                                   )
       Respondent.                                 )

                                              ORDER

       This action is before the Court on Petitioner Michael D. Morton’s pro se “Application for

Leave to File a Second or Successive Motion to Vacate, Set Aside or Correct Sentence” pursuant

to 28 U.S.C. § 2255 (doc. 42).1

        Title 28 U.S.C. § 2244(b)(3)(A) states that “[b]efore a second or successive application

permitted by this section is filed in the district court, the applicant shall move in the appropriate

court of appeals for an order authorizing the district court to consider the application.” 28 U.S.C.

§ 2244 (b)(3)(A). Title 28 U.S.C. § 1631 provides that when a civil action is filed in the wrong

court, and that court finds that it lacks jurisdiction, the action may be transferred to the correct

court, in the interests of justice. In this circumstance, where Morton appears to have mistakenly

filed his Application in the Southern District of Alabama, the Court finds that the interests of

justice would be served by transferring Morton’s Application to the Court of Appeals for the

Eleventh Circuit, as the appropriate court of appeals. See Partee v. Atty. Gen., Georgia, 451 Fed.


1
  The Court declines to adopt the recommendation of the Magistrate Judge that the case be
dismissed. (doc. 43). Fed. R. Civ. P. 72(b)(3) (“The district judge may accept, reject, or modify
the recommended disposition; receive further evidence; or return the matter to the magistrate
judge with instructions.”).
Case 1:14-cr-00260-KD-MU Document 46 Filed 09/09/20 Page 2 of 2                       PageID #: 178




Appx. 856, 858 (11th Cir. 2012) (“However, a significant factor in the interest-of-justice analysis

is whether a denial of a transfer would effectively bar the plaintiff from relief in the proper

court.”) (addressing transfer of a § 2254 petition). Accordingly, the Clerk is directed to transfer

the Application to the Court of Appeals for the Eleventh Circuit.

         To the extent Morton’s Application could be construed as a second or successive § 2255

motion, this Court lacks jurisdiction to consider it because he has not obtained authorization.

United States v. Holt, 417 F.3d 1172, 1175 (11th Cir. 2005) (“Without authorization [from the

court of appeals, the] district court lacks jurisdiction to consider a second or successive

petition.”).

        DONE and ORDERED this the 9th day of September 2020.


                                               /s/ Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
